DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Final Office Action dated April 06, 2021.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Elliot H. Karlin, Reg. No. 72,946, dated June 01, 2021.

Claims 1-5, 7-17 and 19-24 were pending. The Examiner's amendment below amends claims 1 and 13. Claims 1-5, 7-17 and 19-24 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Elliot H. Karlin, Reg. No. 72,946, dated June 01, 2021.


In the Claims
Please replace claims below as follows:
1. A method comprising:
receiving, at an agricultural intelligence computing system, field data for a plurality of agricultural fields;
based, at least in part, on the field data for the plurality of agricultural fields, identifying one or more target agricultural fields;
sending, to a field manager computing device associated with the one or more target agricultural fields, a trial participation request;
receiving, from the field manager computing device, data indicating acceptance of the trial participation request;
determining one or more locations on the one or more target agricultural fields for implementing a trial;
sending data identifying the one or more locations and one or more implementation instructions;
receiving application data for the one or more target agricultural fields while an agricultural implement is performing an agricultural activity on the one or more target agricultural fields, wherein a subset of the application data comprises data corresponding to the agricultural activity received from one or more field sensors or one or more sensors integrated with the agricultural implement;
based on the application data, determining whether the one or more target agricultural fields are in compliance with the trial;
determining that the one or more target agricultural fields are not in compliance with the trial while the agricultural implement is performing the agricultural activity on the one  or more target agricultural fields and, in response thereto, identifying one or more additional locations on the one or more target agricultural fields for implementing the trial and causing displaying, through a graphical user interface executing on the field manager computing device, a warning indicating that the one or more target agricultural fields are not in compliance with the trial and 
receiving result data for the trial;
based on the result data, computing a benefit value for the trial.

13. A system comprising:
one or more processors;
a memory storing instructions which, when executed by the one or more processors, cause performance:
receiving, at an agricultural intelligence computing system, field data for a plurality of agricultural fields;
based, at least in part, on the field data for the plurality of agricultural fields, identifying one or more target agricultural fields;
sending, to a field manager computing device associated with the one or more target agricultural fields, a trial participation request;
receiving, from the field manager computing device, data indicating acceptance of the trial participation request;
determining one or more locations on the one or more target agricultural fields for implementing a trial, wherein a subset of the application data comprises data received from one or more field sensors or one or more sensors integrated with an agricultural implement that executed the one or more implementation instructions at the one or more locations;
sending data identifying the one or more locations and one or more implementation instructions;
receiving application data for the one or more target agricultural fields while an agricultural implement is performing an agricultural activity on the one or more target agricultural fields;
based on the application data, determining whether the one or more target agricultural fields are in compliance with the trial;
determining that the one or more target agricultural fields are not in compliance with the trial while the agricultural implement is performing the agricultural activity on the 
receiving result data for the trial;
based on the result data, computing a benefit value for the trial.

16. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of:
computing, for each of the plurality of agricultural fields, a likelihood value of detecting a benefit of performing the trial on the agricultural fields;
determining that a likelihood value of detecting a benefit for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.

17. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of:
receiving input identifying a percent of the agricultural field for implementing the trial;
based, at least in part, on variability in the agricultural field, identifying a size for testing locations;
computing a number of locations for implementing the trial as a function of the percent of the agricultural field, the size for the testing locations; and a size of the agricultural field;
determining the one or more locations to include the computed number of locations.

23. The system of claim 22, wherein computing the one or more result values comprises computing a difference between an estimated benefit value and the computed benefit value and wherein the instructions, when executed by the one or more processors, further cause performance of:

sending data identifying the one or more result values.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 in light of Applicant’s Remarks filed on May 13, 2021. Specifically, Applicant’s arguments on pg. 12 in regards to claim 1 being integrated into a practical application of monitoring field trials using specific sensors and providing functionality for real-time corrections of mistakes in implementing the trial is deemed persuasive. Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. fundamental economic principles or practices involving mitigating risks) in a specific manner that sufficiently limits the abstract idea to the practical application of determining if a target field is in compliance based on field sensor data received while an agricultural implement is performing an agricultural activity and displaying warnings through a graphical user interface that indicates target fields are not in compliance while the agricultural implement is performing the agricultural activity on the target field. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claim 13 is eligible for similar reasons as claim 1. Thus claims 1-5, 7-17 and 19-24 are eligible. 

Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claims 1-5, 7-17 and 19-24 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1-5, 7-17 and 19-24 are allowed.

Examiner finds Franzel (Participatory On-Farm Technology Testing: The Suitability of Different Types of Trails for Different Objectives, 2002) teaches outlines objectives for conducting on-farm trials and presents a typology for classifying on-farm trials, focusing on how different types of trials may be used to meet different objectives. It presents the rationale for conducting on-farm trials, the main elements of participatory technology development, and a classification for on-farm experiments based on the degree of control over the experiment by scientists and farmers. The classification recognizes three types of trials, depending on the objectives of the trial, who designs it, and who manages it. Type 1 trials are researcher designed and managed and their objective is to assess biophysical responses. Type 2 trials are researcher designed and farmer managed, e.g., farmers agree to implement a common design. It is useful to get farmer feedback on specific prototypes or for conducting economic analyses. Type 3 trials are farmer designed and managed where farmers can experiment on their own. The objective of this type of trial is to assess farmer innovation and acceptability.
	Franzel concludes the type 1-2-3 classification system is useful for highlighting the different objectives for conducting on-farm trials and for illustrating the suitability of different types of trials for particular types of assessments.

Snapp (Quantifying Farmer Evaluation of Technologies: The Mother and Baby Trail Design, 2002) teaches experimenting with a novel mother and baby trial design to systematically connect assessment of technologies by farmers with biological performance. This design consists of two types of trials. The “mother” trial is replicated within-site to test a range of technologies and research hypotheses under researcher management. This trial is either located on a research 

However, Examiner finds Franzel and Snapp fail to teach the specific case of:
receiving, at an agricultural intelligence computing system, field data for a plurality of agricultural fields;
based, at least in part, on the field data for the plurality of agricultural fields, identifying one or more target agricultural fields; 
sending, to a field manager computing device associated with the one or more target agricultural fields, a trial participation request…
determining one or more locations on the one or more target agricultural fields for implementing a trial…
receiving application data for the one or more target agricultural fields while an agricultural implement is performing an agricultural activity on the one or more target agricultural fields, wherein a subset of the application data comprises data corresponding to the agricultural activity received from one or more field sensors or one or more sensors integrated with the agricultural implement…
determining that the one or more target agricultural fields are not in compliance with the trial while the agricultural implement is performing the agricultural activity on the one  or more target agricultural fields and, in response thereto, identifying one or more additional locations on the one or more target agricultural fields for implementing the trial and causing displaying, through a graphical user interface executing on the field manager computing device, a warning indicating that the one or more target agricultural fields are not in compliance with the trial and identifying the one or more additional locations which would allow the one or more target agricultural fields to be in compliance with the trial;
receiving result data for the trial; and 
based on the result data, computing a benefit value for the trial. 

For at least the above reasons, claim 1 is distinguishable over the prior art. Claim 13 is distinguishable over the prior art for similar reasons as cited for claim 1. Dependent claims 2-5, 7-12 and 14-17 and 19-24 are distinguishable because they depend on claims 1 and 13.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Johnson (US 20140089045 A1) – A computer-based system for combining data related to stand population, consistency and quality in agricultural crops and dynamically analyzing the data whereby stand determinations based on that analysis during a crop growing season can be made. The system is programmed to alert a user (farmer) or other designated parties when the stand fails to meet user-defined parameters. 

Hale et al. (US 5961573 A) – A farming system which identifies the boundaries of agricultural fields and performs functions based upon whether a vehicle is located within a particular field is disclosed. The system includes a location signal generation circuit which receives positioning signals and generates location signals representative of the location of the vehicle. The control circuit stores characteristic data sensed by a sensing circuit with correlated location signals in a geo-referenced digital map for the particular field. In another embodiment, the control circuit generates height control signals to raise and lower an agricultural tool such as a tractor plow or a combine header based upon relationships between the location of the tool in a field and the location of attributes in the field such as field boundaries or obstructions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624